Third District Court of Appeal
                               State of Florida

                           Opinion filed May 13, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-548
                        Lower Tribunal No. 11-13229-A
                             ________________


                         Antonio Vestor Fountain,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before SHEPHERD, C.J., and SALTER and SCALES, JJ.

      PER CURIAM.
      The defendant, Antonio Fountain, appeals his convictions for second degree

murder with a firearm and unlawful possession of a firearm while engaged in a

criminal offense. The sole issue the defendant raises on appeal is that he was

denied effective assistance of trial counsel. As the claimed ineffectiveness is not

apparent on the face of the record, we affirm without prejudice to the defendant to

file a timely postconviction motion pursuant to Florida Rule of Criminal Procedure

3.850. See Kidd v. State, 978 So. 2d 868, 869-69 (Fla. 4th DCA 2008); Desire v.

State, 928 So. 2d 1256, 1257 (Fla. 3d DCA 2006).

      Affirmed.




                                        2